
	
		III
		110th CONGRESS
		1st Session
		S. RES. 82
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 15, 2007
			Mr. Hagel (for himself,
			 Mr. Reed, Mrs.
			 Clinton, Mr. Burr,
			 Mr. Reid, Ms.
			 Snowe, Mr. Kerry,
			 Mr. Gregg, Mrs.
			 Boxer, Mr. Isakson,
			 Mr. Thune, Mr.
			 Graham, Mr. Corker,
			 Mr. Chambliss, Mr. Inouye, Mr.
			 Johnson, Mr. Domenici,
			 Mr. Shelby, Mr.
			 Sessions, Mrs. Feinstein,
			 Mr. Crapo, Mr.
			 Feingold, Mr. Akaka, and
			 Mr. Alexander) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			June 7, 2007
			Reported by Mr. Leahy,
			 without amendment
		
		
			June 20, 2007
			Considered and agreed to
		
		RESOLUTION
		Designating August 16, 2007 as
		  National Airborne Day.
	
	
		Whereas
			 the airborne forces of the Armed Forces have a long and honorable history as
			 units of adventuresome, hardy, and fierce warriors who, for the national
			 security of the United States and the defense of freedom and peace, project the
			 effective ground combat power of the United States by Air Force air transport
			 to the far reaches of the battle area and, indeed, to the far corners of the
			 world;
		Whereas
			 August 16, 2007 marks the anniversary of the first official Army parachute jump
			 on August 16, 1940, an event that validated the innovative concept of inserting
			 United States ground combat forces behind the battle line by means of a
			 parachute;
		Whereas
			 the United States experiment of airborne infantry attack began on June 25,
			 1940, when the Army Parachute Test Platoon was first authorized by the
			 Department of War, and was launched when 48 volunteers began training in July
			 1940;
		Whereas
			 the success of the Parachute Test Platoon in the days immediately preceding the
			 entry of the United States into World War II led to the formation of a
			 formidable force of airborne units that have served with distinction and have
			 had repeated success in armed hostilities;
		Whereas
			 among those airborne units are the former 11th, 13th, and 17th Airborne
			 Divisions, the venerable 82nd Airborne Division, the versatile 101st Airborne
			 Division (Air Assault), and the airborne regiments and battalions (some as
			 components of those divisions, some as separate units) that achieved
			 distinction as the elite 75th Ranger Regiment, the 173rd Airborne Brigade, the
			 187th Infantry (Airborne) Regiment, the 503rd, 507th, 508th, 517th, 541st, and
			 542nd Parachute Infantry Regiments, the 88th Glider Infantry Regiment, the
			 509th, 551st, and 555th Parachute Infantry Battalions, and the 550th Airborne
			 Infantry Battalion;
		Whereas
			 the achievements of the airborne forces during World War II prompted the
			 evolution of those forces into a diversified force of parachute and air assault
			 units that, over the years, have fought in Korea, Vietnam, Grenada, Panama, the
			 Persian Gulf region, and Somalia, and have engaged in peacekeeping operations
			 in Lebanon, the Sinai Peninsula, the Dominican Republic, Haiti, Bosnia, and
			 Kosovo;
		Whereas
			 the modern-day airborne force that has evolved from those World War II
			 beginnings is an agile, powerful force that, in large part, is composed of the
			 82nd Airborne Division, the 101st Airborne Division (Air Assault), and the 75th
			 Ranger Regiment;
		Whereas
			 those units, together with additional units, comprise the quick reaction force
			 of the Army’s XVIII Airborne Corps when not operating separately under a
			 regional combatant commander;
		Whereas
			 that modern-day airborne force also includes other elite forces composed
			 entirely of airborne trained and qualified special operations warriors,
			 including Army Special Forces, Marine Corps Reconnaissance units, Navy SEALs,
			 and Air Force combat control teams, all or most of which comprise the forces of
			 the United States Special Operations Command;
		Whereas
			 in the aftermath of the terrorist attacks on the United States on September 11,
			 2001, the 75th Ranger Regiment, special forces units, and units of the 82nd
			 Airborne Division and the 101st Airborne Division (Air Assault), together with
			 other units of the Armed Forces, have been prosecuting the war against
			 terrorism by carrying out combat operations in Afghanistan, training operations
			 in the Philippines, and other operations elsewhere;
		Whereas
			 in the aftermath of the President’s announcement of Operation Iraqi Freedom in
			 March 2003, the 75th Ranger Regiment, special forces units, and units of the
			 82nd Airborne Division, the 101st Airborne Division (Air Assault), and the
			 173rd Airborne Brigade, together with other units of the Armed Forces, have
			 been prosecuting the war against terrorism, carrying out combat operations,
			 conducting civil affair missions, and assisting in establishing democracy in
			 Iraq;
		Whereas
			 the airborne forces are and will continue to be at the ready and the forefront
			 until the Global War on Terrorism is concluded;
		Whereas
			 of the members and former members of the United States combat airborne forces,
			 all have achieved distinction by earning the right to wear the airborne’s
			 Silver Wings of Courage, thousands have achieved the distinction
			 of making combat jumps, 69 have earned the Medal of Honor, and hundreds have
			 earned the Distinguished-Service Cross, Silver Star, or other decorations and
			 awards for displays of such traits as heroism, gallantry, intrepidity, and
			 valor;
		Whereas
			 the members and former members of the United States combat airborne forces are
			 members of a proud and honorable fraternity of the profession of arms that is
			 made exclusive by those distinctions which, together with their special skills
			 and achievements, distinguish them as intrepid combat parachutists, special
			 operation forces, and (in former days) glider troops; and
		Whereas
			 the history and achievements of the members and former members of the airborne
			 forces of the United States Armed Forces warrant special expressions of the
			 gratitude of the American people as the airborne community celebrates August
			 16, 2007 as the 67th anniversary of the first official jump by the Army
			 Parachute Test Platoon: Now, therefore, be it
		
	
		That the Senate—
			(1)designates August 16, 2007 as
			 National Airborne Day; and
			(2)calls on the people of the United States to
			 observe National Airborne Day with appropriate programs,
			 ceremonies, and activities.
			
	
		June 7, 2007
		Reported without amendment
	
